Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
  	 Claims 20, 42, and 77-94 submitted on 11/30/2020 are pending for examination.  
On 2/10/21 Gene Yao agreed to amend claims 20, 42, 77-86, 91-94, cancel claims 87 -90 to place the application on condition of allowance.
Claims 20, 42, 77-86 and 91-94 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given on 2/10/21 Gene Yao with telephone.

EXAMINER’S AMENDMENT

Cancel claims 87-90.
Amend claims 20, 42, 77-86, 91-94 as follows:
Claim 20, line 5, replace- 85% identical to any one of SEO ID NOs: 6, 31, 32, 80, or 81- with- 90% sequence identical to any one of SEO ID NOs: 6, 31, 32. 80, or 81 having thebaine synthase activity-. 

Claim 42, lines 4-5, replace-85% identical to any one of SEO ID NOs: 6, 31, 32. 80, or 81- with- 90% sequence identical to any one of SEO ID NOs: 6, 31, 32. 80, or 81 having thebaine synthase activity-.
Claim 77 line 2, replace- 95% identical – with- 95% sequence identical-.
Claim 78, lines 2-3, replace- 85% identical to any one of SEQ ID NOs: 35, 37, 41, 43, 45, 47, 49, 51, 53, 55, 57, 59, 61, or 63- with- 90%  sequence identical  to any one of SEQ ID NOs: 35, 37, 41, 43, 45, 47, 49, 51, 53, 55, 57, 59, 61, or 63 having purine permease activity-.
Claim 79, line 3, replace-95% identical to any one of  SEQ ID NOs: 35, 37, 41, 43, 45, 47, 49, 51, 53, 55, 57, 59, 61, or 63- with- 95%  sequence identical to any one of  SEQ ID NOs: 35, 37, 41, 43, 45, 47, 49, 51, 53, 55, 57, 59, 61, or 63 having purine permease activity.
Claim 80, lines 2-3, replace- 85% identical to any one of SEQ ID NOs: 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 33, or 34- with- 90% sequence  identical to any one of SEQ ID NOs: 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 33, or 34 having  thebaine synthesis activity.

Claim 81, line 3, replace-  95%   identical to any one of SEQ ID NOs: 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 33, or 34- with- 95% sequence identical  to any one of SEQ ID NOs: 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 33, or 34 having  thebaine synthesis activity-

Claim 83, line 3, replace- 95% identical to SEQ ID NO: 2- with- 95% sequence identical to SEQ ID NO: 2 having salutaridinol-7-O-acetyltransferase activity.
Claim 84.     line 2-3, replace -85% identical to SEQ ID NO: 4-with- 90% sequence identical to SEQ ID NO: 4 having salutaridine reductase activity.

Claim 85.     line 2-3, replace -95% identical to SEQ ID NO: 4-with- 95% sequence identical to SEQ ID NO: 4 having salutaridine reductase activity.
Claim 86, line 2, replace 95% identical-with- 95% sequence identical-.
Claim 91, lines 2-3, replace- at least 85% identical to SEQ ID NO: 2- with- at least 90% sequence identical to SEQ ID NO: 2 having salutaridinol-7-O-acetyltransferase activity.
Claim 92, line 2-3, replace- 95% identical to SEQ ID NO: 2- with- 95% sequence identical to SEQ ID NO: 2 having salutaridinol-7-O-acetyltransferase activity.
Claim 93.     line 2-3, replace -85% identical to SEQ ID NO: 4-with- 90% sequence identical to SEQ ID NO: 4 having salutaridine reductase activity.

Claim 94.     line 2-3, replace -95% identical to SEQ ID NO: 4-with- 95% sequence identical to SEQ ID NO: 4 having salutaridine reductase activity.

Following is an examiner’s statement of reasons for allowance:
 method of producing thebaine comprising contacting salutaridinol-7-O-acetate with a genetically modified cell expressing heterologous enzyme comprising an amino acid sequence that is at least 90% identical to any one of SEO ID NOs: 6, 31, 32. 80, or 81 having thebaine synthase activity. Prior arts do not anticipate or suggest the method of producing thebaine  comprising  contacting salutaridinol-7-O-acetate with a genetically modified cell expressing heterologous enzyme comprising an amino acid sequence that is at least 90% identical to any one of SEO ID NOs: 6, 31, 32. 80, or 81 having thebaine synthase activity.  As such method of producing thebaine comprising contacting salutaridinol-7-O-acetate with a genetically modified cell expressing heterologous enzyme comprising an amino acid sequence that is at least 90% identical to any one of SEO ID NOs: 6, 31, 32. 80, or 81 having thebaine synthase activity is novel and non-obvious. 


Thus claims 20, 42, 77-86 and 91-94 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652